Citation Nr: 1728634	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for Reiter's syndrome, and if so, whether service connection is warranted.

2.  Entitlement to service connection for lumbar spondylosis with degenerative disc disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran claimed the lumbar spine disability in association with his Reiter's syndrome.  The Board herein grants the claim for Reiter's syndrome, but will not at this time make a finding as to what symptoms and disabilities experienced by the Veteran are manifestations of the Reiter's symptoms and what are unrelated.  Therefore, the Board has separated the claim for service connection for lumbar spondylosis and degenerative disc disease into a separate claim, as reflected on the title page. 

The claims certified to the Board were claims of entitlement to service connection for depression and anxiety disorder, which were denied in a March 2015 rating decision.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claim for service connection for PTSD was denied in December 2014, and the Veteran's April 2015 notice of disagreement was timely with the December 2014 rating decision.  Moreover, the March 2015 rating decision relates back to the December 2014 rating decision, as it and any associated evidence is relevant to the claim for service connection for PTSD. See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, the Board has combined the claims into one of entitlement to service connection for an acquired psychiatric disorder, regardless of the diagnosis assigned to the Veteran's symptoms and determined that the December 2014 rating decision is on appeal.

Subsequent to the most recent adjudication of the Reiter's syndrome claim, additional evidence in the form of personal statements and a March 2017 opinion from a registered nurse has been received.  The Veteran has not waived AOJ review of this evidence.  See 38 C.F.R. § 20.1304 (2016).  However, as the Board's decision on the merits of the claim is in the Veteran's favor, no prejudice arises from the Board's consideration of this evidence in the first instance, and no remand is required.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In October 2016, the claims of entitlement to service connection for acid reflux, a bilateral eye disability, erectile dysfunction, severe urethral stricture disease, a skin disability, sleep apnea syndrome, a sleep disorder, bilateral hearing loss, tinnitus, and a heart disability were denied by the RO.  In December 2016, the Veteran filed a notice of disagreement (NOD) with each of these issues.  No statement of the case has been issued; however, while the Board is cognizant of the United States Court of Appeals for Veterans Claims decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time could delay the RO's action on that appeal.  Thus, the Board will not address those issues further below.  The issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a lumbar spine disability and an acquired psychiatric disorder are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A February 2003 rating decision denied the claim to reopen a claim of entitlement to service connection for Reiter's syndrome, and a July 2003 rating decision denied the claim for service connection on the merits; the Veteran did not perfect the appeal of these denials.

2.  The evidence added to the record after the expiration of the appeal period following the February 2003 and July 2003 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for Reiter's syndrome.

3.  Reiter's syndrome was incurred in the Veteran's military service.


CONCLUSIONS OF LAW

1.  Subsequent to the final February 2003 and July 2003 rating decisions, new and material evidence has been received to reopen the claim of entitlement to service connection for Reiter's syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria of entitlement to service connection for Reiter's syndrome have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

In light of the Board's favorable action on the Veteran's request to reopen and grant the claim of service connection for Reiter's syndrome, the Board finds that no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A February 2003 rating decision denied a claim to reopen the claim for service connection for Reiter's syndrome, and a July 2003 rating decision denied the claim on the merits.  The basis for the denial on the merits was that the disability was not incurred in or aggravated by military service.  The Veteran did not perfect the appeal of these decisions or submit new and material evidence within one year of the denials, and so, the decisions became final. 

The Veteran filed a claim to reopen in December 2009.  In support of the claim, additional private treatment notes, personal statements, and a private nexus opinion from a registered nurse, were received.  Among these documents is evidence that the Veteran has Reiter's syndrome that is a result of his military service.  Therefore, the Board determines that evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for Reiter's syndrome.  The claim to reopen the claim of entitlement to service connection for Reiter's syndrome is granted.

III. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

According to an October 1982 statement from Dr. ML, he had been treating the Veteran for Reiter's syndrome since September 1973.  A VA treatment note as recent as February 2017 reflects treatment for reactive arthritis, which a March 2017 opinion from a registered nurse indicates is the current nomenclature for Reiter's syndrome.  Therefore, the Board determines that the Veteran has a currently diagnosed disability with regard to this claim.   

According to an October 1982 statement from Dr. ML, he had been treating the Veteran for Reiter's syndrome since September 1973. A December 1973 VA examiner also assessed symptoms of the genitourinary system as due to Reiter's syndrome and noted that the disability also affects the joints and eyes.  An October 1982 statement from Dr. ML indicates that the disability causes recurrent flares of arthritis, nail lesions, oral mucosal lesions, skin lesions, and inflammation of the genitourinary tract.  The March 2017 opinion from the registered nurse describes the disability as chronic with recurring manifestations affecting the skin and joints.  

The Veteran contends that in-service right knee symptoms and ingrown toenails were manifestations of Reiter's syndrome.  The Veteran was only afforded one VA examination for this disability, in December 1973, and the examiner did not provide an etiological opinion.  In August 2002, Dr. ML opined that it is possible that the right knee and right great toe problems the Veteran experienced in service may have been related to the established diagnosis of the Reiter's syndrome.  However, the use of the words "possible" and "may have been" render the opinion speculative, and therefore, not a sufficient basis for a grant of service connection.    

The March 2017 opinion from the registered nurse states that the Veteran's claims file was reviewed.  The nurse notes the Veteran's in-service treatment for recurring effusions of the right knee, as well as for acne vulgaris and an ingrown toenail.  The separation examination was negative for any musculoskeletal problems, but the nurse observed that Reiter's syndrome has remissions and recurrences.  The nurse also documented the Veteran's history since service of ocular and urinary problems.  The nurse indicated that Reiter's syndrome is asymmetric with different symptoms appearing at different times and with pain and swelling in the lower extremity the major presenting symptoms of the disability.  In addition, the nurse noted the Veteran's description of flu-like symptoms in service provided in a December 2016 statement, which the nurse indicated pointed to an inflammatory reaction to the Reiter's syndrome manifestations.  
      
Therefore, based on the Veteran's symptoms of asymmetric pain, swelling, and effusions in the right knee during service, as well as his ingrown toenail and skin symptoms, and flu-like symptoms, the nurse found that it is at least as likely as not that the Veteran's Reiter's syndrome first manifested during active duty.  As there is no contradictory opinion of record, the Board finds that the evidence in favor of the Veteran's claim is in equipoise.  The claim of entitlement to service connection for for Reiter's syndrome is granted.   





ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for Reiter's syndrome is granted.

Entitlement to service connection for Reiter's syndrome is granted.


REMAND

As indicated in the Introduction, given the Board's decision to grant service connection for Reiter's syndrome, the Board remands the appeal of entitlement to service connection for lumbar spondylosis with degenerative disc disease for a determination as to whether it is a manifestation of the Veteran's Reiter's syndrome or a separate disability for which service connection must be considered.   

With regard to the Veteran's acquired psychiatric disorder claim, the Board remands the appeal so that another VA opinion may be obtained.  A November 2014 VA examiner diagnosed unspecified depressive disorder that was at least as likely as not due to in-service experiences based on the Veteran's lack of reported history of a mental disorder prior to service and the Veteran's assertion that he continues to think about distressing events that occurred in the military.  The examiner offered no specific details on the military events that led to the Veteran's mental health disability.  Nevertheless, VA treatment notes dated in September 2000 and May 2014 reflect that the Veteran's depressive disorder is due to a medical disability.  Therefore, the Board remands the issue so that another VA opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all back disabilities present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each lumbar spine disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service;

or was caused by or is a manifestation of his service-connected Reiter's syndrome; 

or was caused or permanently worsened by another service-connected disability.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorder disabilities present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service;

or was caused by or permanently worsened by another service-connected disability.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


